DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
Claim Rejections - 35 USC § 112(a) / first paragraph of 35 U.S.C. 112(a):
 	Applicants amendments of claim(s) 1-3, 5-15, and 22-26 and supporting citation(s) of the Instant Application in response to the rejections of said claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are effective. Accordingly the rejection(s) of said claim(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.


Allowable Subject Matter
Claim(s) 1-3, 5-15, 18-19, 21-28, 30 and 32-40 are allowed.

The following is an examiner’s statement of reasons for allowance:
In regards to claim(s) 1, 22, 37, 39, Wager (USPGPub No. 2011/0292895)  discloses a method of wireless communication comprising (See [Abstract] and [Par. 12] which describes a wireless communication method, “a method for data transmission by user equipments adapted to transmit data using resource blocks allocated by a radio network” where the network comprises an LTE network as explained in [Par. 40]):
identifying uplink (UL) control information (UCI) to transmit in a TTI (Referring to [Fig. 5] and also [Par. 45 - 47] see where it recites where UE identifies uplink information to transmit by, detecting data for transmission. The information transmitted also includes uplink control information, such as a reference signal 612 as described in [Par. 52]  “In a still further, embodiment, the user equipment includes at least one reference signal 612 into the at least one resource block”. “[0069] In many cases transmissions in a radio network are performed in specified time intervals, e.g. TTIs…””).
identifying a scheduling type for a first UL  Wager further discloses identifying data for transmission a scheduling type for the data is identified by identifying at least one resource block allocated to a plurality of user equipments comprising UE as illustrated in [Fig. 5, Ref 514, Par. 47 – Par . 48]. The selected resource block can either be a contention based resource, resource use a resource allocated to a plurality of users. See [Par. 47] “The user equipment may thus the decision on whether to use a resource block allocated to a plurality of users” or a dedicated resource, “…Accordingly, it is also possible that no resource block is selected for transmission and thus no transmission performed. In such a case the user equipment may send a request for allocation of a dedicated resource to the control device”.  )  .
refraining from transmitting UCI on a first UL (Refer again to [Par. 48] where no information is transmitting on the UL data channel, transmission, based on the determination, see where, “Also refer to [Par. 103] which further describes the method of [Fig. 5A]”).

	Wager differs from claim 1, in that Wager is silent on wherein the first UL channel comprises an first UL data channel, the first UL data channel being associated with a first cell and transmitting the UCI on a UL control channel or a second UL data channel associated with a second cell in response to the scheduling type for the first UL data channel being the contention-based typed.
	Other prior art such as Sayana (USPGPub No. 2010/0238984)  [Par. 21] for example discloses features pertaining to the LTE protocol (See where in [Par. 21] “In one implementation, the wireless communication system is compliant with the 3GPP Universal Mobile Telecommunications System (UMTS) LTE protocol, also referred to as EUTRA or Release-8 (Rel-8) 3GPP LTE or some later generation thereof,”). Thus while Sayana does suggest where wherein the first UL channel comprises an first UL data channel, Sayana is silent on the first UL data channel being associated with a first cell and transmitting the UCI on a UL control channel or a second UL data channel associated with a second cell in response to the scheduling type for the first UL data channel being the contention-based typed.
 	 Pan (US 20100271970 A1) discloses a feature where when an contention-based scheduling type is identified (i.e. “when retransmission of the same transport block as part of the contention based random access procedure…”), it is determined not to transmit data on a UL data channel, based on the contention-based scheduling type, and refraining from transmitting the UCI on the UL data channel based on determination of a contention based random access procedure ub accordance with the LTE standard (i.e. “ UCI in subframe n is transmitted on PUSCH if the WTRU is transmitting on PUSCH in subframe n unless the PUSCH transmission corresponds to a Random Access Response Grant or a retransmission of the same transport block as part of the contention based random access procedure, in which case the UCI is not transmitted.”). However, Pan is also silent on on the first UL data channel being associated with a first cell and transmitting the UCI on a UL control channel or a second UL data channel associated with a second cell in response to the scheduling type for the first UL data channel being the contention-based typed. Thus claim 1 is regarded as allowable in view of the prior art of record. Independent claim(s) 22, 37, and 39 recite substantially the same subject matter as independent claim 18, and are regarded as allowable for the same reasons as claim 1.

In regards to claim(s) 18, 27, 38,  and 40, Kim (USPGPub No. 2012/0176996) discloses a method of wireless communication comprising: transmitting a control message to a user equipment (UE) that indicates an uplink (UL) control information (UCI) handling configuration (Referring to [Fig. 14] where the BS transmits a control message, SPS configuration, for handling uplink UCI, periodic PUCCH feedback); identifying a scheduling type for a UL data channel during a subframe (Referring to again in [Fig. 14] a scheduling type is identified via activating of SPS scheduling in [Fig. 14, S1404]); and receiving UCI from the UE, wherein the UCI is transmitted based at least in part on the UCI handling configuration and the scheduling type (After activating the SPS scheduling, the UCI,  PUSCH Feedback, is transmitted based at least on SPS configuration, and the scheduling type, SPS [Fig. 14], S 1406). 		Kim differs from claim 18, in that Kim is silent on transmitting an additional control message indicating that physical hybrid automatic repeat request (HARQ) indicator channel (PHICH) monitoring is disabled for a semi-persistent scheduling (SPS) of the UL data channel. Other prior art of record such as Cai (USPGPub No. 2011/0239072) in [Par. 38] teaches where a grant received for a UL data channel, UL Grant for activation of SPS, where the scheduling type, is Semi-Persistent Scheduling, however Cai is also silent on transmitting an additional control message indicating that physical hybrid automatic repeat request (HARQ) indicator channel (PHICH) monitoring is disabled for a semi-persistent scheduling (SPS) of the UL data channel. Thus claim 18 is regarded as allowable in view of the prior art of record. Independent claim(s) 27, 38, and 40 recite substantially the same subject matter as independent claim 18, and are regarded as allowable for the same reasons as claim 18. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476